Opinion issued July 25, 2002





 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00581-CR
____________

DANTE MAURICE GRANT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 902162



MEMORANDUM  OPINION
	Appellant, Dante Maurice Grant, was charged with aggravated robbery, and
entered into a plea bargain agreement with the State in which the State recommended
that the charge be reduced to robbery with a sentence of six years confinement. 
Appellant signed a written waiver of his right to appeal, if the trial court accepted the
plea bargain agreement. 
	Appellant pleaded guilty, and the trial court followed the plea bargain
agreement in assessing punishment.  Despite having waived the right to appeal,
appellant filed a pro se notice of appeal. We hold the appeal must be dismissed. 
Appellant's notice of appeal states that the appeal is for a jurisdictional defect. 
However, it is apparent from the record that the trial court had jurisdiction, and the
record before us supports the presumption that the plea was voluntary.  Therefore,
appellant's waiver of the right to appeal was effective.  See Buck v. State, 45 S.W.3d
275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also Blanco v. State, 18
S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell v. State, 975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton v. State, 33 S.W.3d
41 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.

Do not publish.  Tex. R. App. P. 47.